Name: Council Regulation (EEC) No 280/77 of 8 February 1977 amending Regulation (EEC) No 97/69 on measures to be taken for uniform application of the Nomenclature of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 11 . 2 . 77 Official Journal of the European Communities No L 40/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 280/77 of 8 February 1977 amending Regulation (EEC) No 97/69 on measures to be taken for uniform appli ­ cation of the Nomenclature of the Common Customs Tariff (c) international agreements concluded by the Euro ­ pean Communities ; 'Whereas the said Article 4 should be amended accord ­ ingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 , 113 and 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 4 of Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the Nomenclature of the Common Customs Tariff (3 ), as last amended by the Act of Accession (4 ), provides that where the Common Customs Tariff makes the inclusion of goods under a particular heading or subheading subject to special conditions, those conditions may be fixed according to the procedure laid down in Article 3 of that Regula ­ tion ; Whereas in the interests of simplification and unifor ­ mity the said Article 4 should be extended to all similar cases, whether they result from Council Regula ­ tion (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff ( 5 ), as last amended by Regu ­ lation (EEC) No 2829/76 (6), or from other Commu ­ nity provisions such as those which relate to : (a ) Community tariff suspensions or quotas , (b) products covered by the common agricultural policy but not expressly included in the Common Customs Tariff as set out in Regulation (EEC) No 950/68 , Article 1 Article 4 of Regulation (EEC) No 97/69 shall be replaced by the following : ' 1 . Where the Community provisions make the eligibility of goods for a favourable tariff arrange ­ ment upon importation , by reason of their nature or end use , subject to conditions, those conditions may be fixed according to the procedure laid down in Article 3 . 2 . For the purposes of paragraph 1 , " favourable tariff arrangement" means any reduction or suspen ­ sion , whether or not under a tariff quota, of a customs duty or charge having equivalent effect or of an agricultural levy or other import charge provided for under the common agricultural policy or under the specific arrangements appli ­ cable, pursuant to Article 235 of the Treaty, to certain goods resulting from the processing of agri ­ cultural products .' (') OJ No C 6 , 10 . 1 . 1977 , p. 1 36 . (-') Opinion delivered on 16 . 12 . 1976 (not yet published in the Official Journal ). (  *) OJ No L 14 , 21 . I. 1969 , p. 1 . H OJ No L 73 , 27 . 3 . 1972 , p. 14 . ( 5 ) OJ No L 172 , 28 . 7 . 1968 , p. 1 . (") OJ No L 326, 25 . 11 . 1976, p. 1 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. No L 40/2 11 . 2 . 77Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1977 . For the Council The President Anthony CROSLAND